In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00115-CR
        ______________________________


     SAMANTHA RENA RAYSON, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



     On Appeal from the County Court at Law #3
                Smith County, Texas
           Trial Court No. 003-81787-12




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                       MEMORANDUM OPINION

        Samantha Rena Rayson has filed pro se a notice of appeal from her conviction of

criminal trespass.1 We have now received the certification of Rayson’s right of appeal as

required TEX. R. APP. P. 25.2. That certification states that Rayson waived her right of appeal.

        Unless a certification, showing that a defendant has the right of appeal, is in the record,

we must dismiss the appeal. See TEX. R. APP. P. 25.2(d). Because the trial court’s certification

affirmatively shows that Rayson has waived her right of appeal, and because the record before us

does not reflect that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex.

Crim. App. 2005), we must dismiss the appeal.

        We dismiss the appeal for want of jurisdiction.




                                                    Bailey C. Moseley
                                                    Justice

Date Submitted:           August 13, 2012
Date Decided:             August 14, 2012

Do Not Publish




1
Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2005).

                                                       2